Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments filed 10 March 2021 have remedied the Objections and 112 Rejections in line with the Office’s suggestions.  Accordingly, these are withdrawn.
The Amendments also incorporate former claim 11 “wherein the poly-quaternary ammonium chloride emulsifier is polybenzyldimethylammonium chloride” into all independent claims, which have the emulsifier in a direct (oil-in-water) emulsion drilling fluid being circulated while drilling.
There is no Prior Art of record that discloses or teaches using a polybenzyldimethylammonium chloride poly-quaternary ammonium chloride emulsifier in a direct emulsion drilling fluid during drilling.  While other polyquaternary ammonium chlorides used in direct emulsions appear known in the art (e.g., polydimethyldiallyl ammonium chloride as used in Savari), and a polymer with benzyldimethylammonium chloride monomer appears to be known in the art (e.g., polysaccharide with benzyldimethylammonium chloride monomer as in Cowan), there is no disclosure or teaching that provides polybenzyldimethylammonium chloride, specifically, in a direct emulsion in the art.  Only one with the benefit of the current disclosure would use this particular chemical in a direct emulsion, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674